MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                  Apr 13 2020, 9:09 am
court except for the purpose of establishing
                                                                                 CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
James A. Hanson                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                       Attorney General of Indiana
                                                          Ian McLean
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James E. Starks, III,                                     April 13, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-1175
        v.                                                Appeal from the
                                                          Allen Superior Court
State of Indiana,                                         The Honorable
Appellee-Plaintiff.                                       David M. Zent, Judge
                                                          Trial Court Cause No.
                                                          02D06-1902-F5-34



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020                     Page 1 of 17
[1]   James E. Starks, III (“Starks”) was convicted after a bifurcated jury trial of
                                                      1
      carrying a handgun without a license as a Level 5 felony. He was sentenced to

      four years in the Indiana Department of Correction (“the DOC”). Starks

      appeals and raises the following restated issues for our review:


                 I. Whether the trial court abused its discretion in admitting into
                 evidence a handgun found during a search of the vehicle Starks
                 was driving;


                 II. Whether the State presented sufficient evidence to support
                 Starks’s conviction; and


                 III. Whether Starks’s sentence is inappropriate in light of the
                 nature of the offense and the character of the offender.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On February 3, 2019, at approximately 8:50 p.m., Fort Wayne Police

      Department (“FWPD”) Detective David Wilkins (“Detective Wilkins”) was on

      patrol in an unmarked police vehicle and full uniform when he saw a white

      Pontiac Grand Prix turn without activating its turn signal within 200 feet of the

      intersection. Trial Tr. at 85-86, 100. Detective Wilkins testified that the vehicle




      1
          See Ind. Code § 35-47-2-1(a), (e)(2)(A).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 2 of 17
      “was almost stopped before initiating a turn signal to go eastbound onto

      Colerick [Street].” Id. at 86.


[4]   Detective Wilkins activated his emergency lights to signal the Grand Prix to

      stop. Id. FWPD Detective Christopher Hawthorne (“Detective Hawthorne”),

      who was following Detective Wilkins’s vehicle, activated his emergency lights

      as well. Id. at 146. Detective Hawthorne also sounded his siren “just to try to

      catch the attention of the driver of the [Grand Prix].” Id. The Grand Prix

      slowed down but did not stop. Id. Both detectives sounded their respective

      sirens to get the driver’s attention. Id. at 87. Once the emergency lights had

      been activated, it took the driver of the Grand Prix approximately ten seconds

      to bring the vehicle to a stop. Id. at 88.


[5]   Once the vehicle had stopped, but before Detective Wilkins could fully exit his

      vehicle, the driver of the Grand Prix put his hands out of the driver-side

      window so that they were in clear view of the detectives. Id. Detective Wilkins

      thought that this was an unusual gesture and an indication that a weapon might

      be inside of the vehicle. Id. at 89.


[6]   Detective Hawthorne exited his vehicle and approached the passenger-side of

      the Grand Prix. Id. at 146. Detective Wilkins approached the driver-side of the

      vehicle. Id. at 89. As he did so, he noticed that the rear passenger windows

      were so darkly tinted that he could not see into the vehicle, and he smelled the




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 3 of 17
                                                                                                               2
      odor of raw marijuana. Id. Detective Wilkins recognized the driver as Starks,

      and he told Starks to lower all the Grand Prix’s windows. Id. at 90-91. Starks

      was alone in the vehicle, and he appeared to be “very nervous.” Id. at 90, 149.


[7]   When Starks lowered the windows, Detective Hawthorne saw a handgun

      magazine in a cup holder in the center console of the vehicle. Id. at 146-47.

      Detective Hawthorne then asked Starks if there were any weapons in the

      vehicle, and Starks replied, “I’ll be honest with you, I don’t have a gun. It’s my

      mom’s car.” Id. at 91. Detective Wilkins ordered Starks to exit the vehicle, and

      Starks complied. Id. Detective Wilkins then performed a pat-down search for

      the purpose of officer safety. Id. at 92. Detective Wilkins noticed that, even

      though the temperature was about forty-nine degrees at the time of the traffic

      stop, Starks’s hands were trembling. Id. Detective Hawthorne observed that

      Starks kept glancing into the Grand Prix’s interior. Id. at 149. Starks told the

      detectives that he did not have a valid driver’s license and that, prior to the

      traffic stop, he had smoked a blunt – a hollowed-out cigar containing

      marijuana. Id. at 147, 150.


[8]   While Detectives Wilkins and Hawthorne were establishing initial contact with

      Starks, FWPD Detective Shannon Hughes (“Detective Hughes”) arrived at the

      scene. Id. at 122. As she approached the Grand Prix, she smelled the odor of




      2
          It is unclear from the record whether Detective Wilkins knew Starks from past encounters.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020                  Page 4 of 17
       marijuana emanating from the vehicle, and when she glanced into the vehicle,

       she saw the handgun magazine in the cup holder. Id. at 122-23.


[9]    Detectives Wilkins and Hughes searched the vehicle. Id. at 92. In addition to

       the loaded handgun magazine observed in the cup holder – which contained

       twelve rounds of ammunition – they found small amounts of marijuana on the

       front passenger seat belt. Id. at 93-94. In the glove box, Detective Wilkins

       found a 9mm caliber, semi-automatic handgun with another loaded magazine

       inserted into its grip. Id. at 98. Unlike the twelve-round magazine found in the

       cup holder, which was later determined to be the standard magazine for the

       handgun, the loaded magazine that was inserted into the handgun was

       extended and held eighteen rounds. Id. at 98, 125, 137.


[10]   While Detectives Wilkins and Hughes were searching the vehicle, Starks’s

       mother, Tracy Brown (“Brown”), arrived at the scene in response to a phone

       call made to her by Detective Hawthorne. Id. at 112, 135. Brown showed the

       detectives her concealed-carry license that she kept behind the sun visor in the

       Grand Prix. Id. The detectives confirmed that she owned the Grand Prix. Id.

       at 111. Brown told the detectives that she owned the 9mm handgun and the

       twelve-round magazine, but that she did not own the extended magazine found

       inside the handgun in the glove box. Id. at 137. She also stated that she would

       place her handgun in the glove box when she was using her vehicle. Id. at 136.

       Brown also noted that she sometimes forgot to retrieve her handgun from the

       glove box when leaving the vehicle. Id. Brown told the detectives that Starks

       did not have permission to drive her vehicle. Id. When she testified at Starks’s

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 5 of 17
       trial, however, she stated that her initial statement to the detectives was

       incorrect and that, in actuality, Starks could “drive [her vehicle] anytime he

       wants to[.]” Id.


[11]   On February 7, 2019, the State charged Starks with possession of marijuana, a

       Class A misdemeanor, carrying a handgun without a license, a Class A

       misdemeanor, and an information enhancing the offense to a Level 5 felony by

       virtue of a prior conviction. Appellant’s App. Vol. II at 2-4, 6. Starks was tried to

       a jury in a bifurcated trial on April 18, 2019. Trial Tr. at 2. During the first

       phase of the trial, the State offered into evidence Exhibits 4 and 5 – photographs

       of the 9mm caliber handgun found in the Grand Prix’s glove box. Id. at 94-95.

       Starks’s counsel stated that he had “[n]o objection” to their admission into

       evidence. Id. at 95. The State also offered Exhibit 7 – the handgun itself and

       the two magazines found in the Grand Prix. Id. at 124. Starks’s counsel stated

       that he had no objection to the admission of the exhibit into evidence. Id. at

       125.


[12]   Starks was found guilty of carrying a handgun without a license as a Class A

       misdemeanor but not guilty of possession of marijuana. Id. at 193-195;

       Appellant’s App. Vol. II at 122-24. In the second phase of the trial, the jury found

       that because Starks had a prior conviction for carrying a handgun without a

       license, his misdemeanor should be enhanced to a Level 5 felony. Trial Tr. at

       195, 200; Appellant’s App. Vol. II at 122-24.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 6 of 17
[13]   Starks was sentenced on May 14, 2019. Sent. Tr. at 2; Appellant’s App. Vol. II at

       181. The trial court entered a judgment of conviction for Level 5 felony

       carrying a handgun without a license and sentenced Starks to four years

       executed in the DOC. Sent. Tr. at 9-10; Appellant’s App. Vol. II at 181, 183.

       Starks now appeals.


                                      Discussion and Decision

                                      I. Admission of Evidence
[14]   Starks claims that Detective Wilkins had no basis to initiate a traffic stop and

       that the warrantless search of the vehicle he was driving, and the subsequent

       seizure of the handgun found in the glove box, violated his rights under both

       the Fourth Amendment to the United States Constitution and Article I, Section

       11 of the Indiana Constitution. We note, however, that Starks did not file a

       pretrial motion to suppress evidence, and he appeals following his conviction

       and sentence. As such, his argument is more properly framed as whether the

       trial court abused its discretion in admitting into evidence the handgun obtained

       as a result of the challenged search. Hirshey v. State, 852 N.E.2d 1008, 1012

       (Ind. Ct. App. 2006), trans. denied. Our standard of review of rulings on the

       admissibility of evidence is essentially the same whether the challenge is made

       by a pretrial motion to suppress or by trial objection: we do not reweigh the

       evidence, and we consider conflicting evidence most favorable to the trial

       court’s ruling. Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 7 of 17
[15]   Here, however, the record reveals that Starks failed to object to testimony

       regarding the loaded handgun found in the glove box or to the admission of the

       handgun into evidence. For example, when Detective Hughes testified that

       “Detective Wilkins . . . advised [her] that he observed a handgun, a loaded

       handgun in the glove box of the vehicle,” and that she secured the handgun as

       evidence, Starks’s counsel did not object to the testimony. Trial Tr. at 123.

       When the State introduced the handgun into evidence, Starks’s counsel stated

       he had “[n]o objection.” Id. at 124-25.


[16]   By failing to object to the admission of the handgun, Starks failed to preserve

       his challenge to its admissibility. See Brown v. State, 929 N.E.2d 204, 206-07

       (Ind. 2010). “A contemporaneous objection at the time the evidence is

       introduced at trial is required to preserve the issue for appeal, whether or not

       the appellant has filed a pretrial motion to suppress.” Id. at 207. “The purpose

       of this rule is to allow the trial judge to consider the issue in light of any fresh

       developments and also to correct any errors.” Id.


[17]   Nevertheless, a claim that has been waived by a defendant’s failure to raise a

       contemporaneous objection can be reviewed on appeal if the reviewing court

       determines that a fundamental error occurred. Id.


               The fundamental error exception is “extremely narrow, and
               applies only when the error constitutes a blatant violation of
               basic principles, the harm or potential for harm is substantial,
               and the resulting error denies the defendant fundamental due
               process.” The error claimed must either “make a fair trial
               impossible” or constitute “clearly blatant violations of basic and

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 8 of 17
               elementary principles of due process.” This exception is
               available only in “egregious circumstances.”


       Id. (internal citations omitted). An error in ruling on a motion to exclude

       improperly seized evidence, however, is not per se fundamental error. Id.

       “Indeed, because improperly seized evidence is frequently highly relevant, its

       admission ordinarily does not cause us to question guilt.” Id.


[18]   In Brown, the Indiana Supreme Court found that Brown’s claimed error

       regarding the admission of evidence did not rise to the level of fundamental

       error where there was no claim of “fabrication of evidence”; “willful

       malfeasance on the part of the investigating officers”; or “that the evidence is

       not what it appears to be.” Id. Our Supreme Court held that where a defendant

       makes no contention “that he did not receive a fair trial, other than his assertion

       that the evidence was the product of an unconstitutional search and seizure[,]”

       fundamental error will not be found. See id. at 208 (finding no fundamental

       error where Brown failed to contend that he received an unfair trial based on

       grounds other than the admission of evidence).


[19]   In this case, Starks failed to object to the admission of the handgun at trial, does

       not assert fundamental error on appeal, and fails to raise any grounds to support

       a finding of fundamental error. Accordingly, we decline to review his challenge

       to the admissibility of the handgun.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 9 of 17
                                  II. Sufficiency of the Evidence
[20]   Next, Starks challenges the sufficiency of the evidence as to his possession of

       the handgun. His argument is that there was a “complete lack of evidentiary

       support connecting [him] to the handgun or the extended magazine[.]”

       Appellant’s Br. at 25.


[21]   It is well-established that when we review the sufficiency of the evidence to

       support a conviction, we consider only the probative evidence and reasonable

       inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007). It is not our role as an appellate court to assess witness credibility or to

       weigh the evidence. Id. We will affirm the conviction unless no reasonable

       factfinder could find the elements of the crime proven beyond a reasonable

       doubt. Id.


[22]   The carrying a handgun without a license statute provides, in relevant part, that

       “a person shall not carry a handgun in any vehicle or on or about the person’s

       body without being licensed under this chapter to carry a handgun.” Ind. Code

       § 35-47-2-1(a). To convict Starks of Level 5 felony carrying a handgun without

       a license, the State was required to prove beyond a reasonable doubt that he

       knowingly or intentionally carried a handgun in any vehicle or on or about his

       body without being licensed, and that he had been previously convicted of

       carrying a handgun without a license. Ind. Code § 35-47-2-1(e)(2)(A)(i).


[23]   Possession of a firearm or other contraband may be either actual or

       constructive. Henderson v. State, 715 N.E.2d 833, 835 (Ind. 1999). Actual

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 10 of 17
       possession occurs when a defendant has direct physical control over the

       item. Id. Constructive possession occurs when the defendant has the capability

       to maintain dominion and control over the item, and he intends to maintain

       dominion and control over it. Negash v. State, 113 N.E.3d 1281, 1291 (Ind. Ct.

       App. 2018). Starks did not have direct physical control over the handgun found

       in his mother’s car. Thus, the question is whether he constructively possessed

       it.


[24]   Where a defendant has exclusive possession of the premises where the item was

       found, an inference arises that he knew of the presence of the item and was

       capable of controlling it. Id. However, if possession of the premises is not

       exclusive, the inference arises only if additional circumstances indicate the

       defendant’s knowledge of the item and the ability to control it. Id. Examples of

       these additional circumstances include incriminating statements by the

       defendant, attempted flight or furtive gestures, a drug manufacturing setting,

       proximity of the defendant to the item, whether the item is in plain view, and

       other items belonging to the defendant in close proximity to the item. Id.

       These are merely examples of additional circumstances that may show

       constructive possession. Cannon v. State, 99 N.E.3d 274, 279-80 (Ind. Ct. App.

       2018), trans. denied. Other circumstances may just as reasonably demonstrate

       the requisite knowledge and intent. Id.


[25]   Here, the evidence showed that Starks was driving the Grand Prix with a

       loaded twelve-round magazine, in plain view, next to him in a cup holder.

       When Detective Wilkins activated his emergency lights to initiate the traffic

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 11 of 17
       stop, Starks did not stop his vehicle immediately but instead slowly came to a

       stop. Trial Tr. at 146. Detective Wilkins testified that when an individual fails

       to pull over immediately, it “heightens my awareness . . . that they’re secreting

       a weapon, or they’re retrieving a weapon.” Id. at 88. When Starks pulled his

       vehicle to the side of the road, Starks immediately put his hands outside of the

       driver’s-side window. Detective Wilkins testified that this was an unusual

       gesture that led him to believe that there was a weapon in the vehicle. Id. at 89.

       He further testified that Starks exhibited a higher degree of nervousness than the

       detective usually encountered during traffic stops. Id. at 90.


[26]   When Detective Hawthorne asked Starks if he had a weapon, Starks did not tell

       the detective that there was a handgun in the glove box. Instead, he stated, “I’ll

       be honest with you, I don’t have a gun. It’s my mom’s car.” Id. at 91. After

       Starks was removed from the vehicle, Starks continued to glance at the vehicle’s

       interior. Id. at 149. Detective Hawthorne testified that “[i]t’s common for

       individuals that have illegal contraband . . . to look towards it to see if it’s

       visible [to] law enforcement . . . .” Id. at 149-50.


[27]   The handgun that was found by the detectives in the glove box of the Grand

       Prix was loaded with an extended magazine that held eighteen rounds of

       ammunition. The standard twelve-round magazine had been removed from the

       handgun. While Starks’s mother, Brown, testified that the handgun and the

       twelve-round magazine belonged to her, she stated that the extended magazine

       was not hers and that she did not place the extended magazine into the

       handgun. Id. at 137-38. She also testified that Starks knew that she kept the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 12 of 17
       gun in her vehicle. Id. at 138. Detective Wilkins testified that, at the time of

       the traffic stop, the handgun had been placed in the glove box at an angle,

       which was odd because, according to Detective Wilkins, “any movement from

       [the vehicle] . . . would have that gun evening up and the barrel would [lay] flat

       against that surface in the glove box.” Id. at 97.


[28]   Based upon the foregoing, we conclude that the evidence presented by the State

       permitted the jury to conclude beyond a reasonable doubt that Starks knew the

       handgun was in the vehicle he was driving and that he had the ability and intent

       to control it. The State established that Starks constructively possessed the

       handgun. We find the evidence sufficient to support Starks’s conviction.


                                    III. Inappropriate Sentence
[29]   Starks next asserts that his sentence is inappropriate. Pursuant to Indiana

       Appellate Rule 7(B), this court “may revise a sentence authorized by statute if,

       after due consideration of the trial court’s decision, the [c]ourt finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” Our Supreme Court has explained that the principal role of

       appellate review should be to attempt to leaven the outliers, “not to achieve a

       perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

       (Ind. 2008). We independently examine the nature of Stark’s offense and his

       character under Appellate Rule 7(B) with substantial deference to the trial

       court’s sentence. Satterfield v. State, 33 N.E.3d 344, 355 (Ind. 2015). “In

       conducting our review, we do not look to see whether the defendant’s sentence


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 13 of 17
       is appropriate or if another sentence might be more appropriate; rather, the test

       is whether the sentence is ‘inappropriate.’” Barker v. State, 994 N.E.2d 306, 315

       (Ind. Ct. App. 2013), trans. denied. Whether a sentence is inappropriate

       ultimately depends upon “the culpability of the defendant, the severity of the

       crime, the damage done to others, and myriad other factors that come to light

       in a given case.” Cardwell, 895 N.E.2d at 1224. Starks bears the burden of

       persuading us that his sentence is inappropriate. Id.


[30]   “As to the nature of the offense, the advisory sentence is the starting point the

       legislature has selected as an appropriate sentence for the crime committed.”

       Kunberger v. State, 46 N.E.3d 966, 973 (Ind. Ct. App. 2015). Here, Starks was

       convicted of Level 5 felony carrying a handgun without a license. A person

       who commits a Level 5 felony shall be imprisoned for a fixed term of between

       one and six years, with the advisory sentence being three years. Ind. Code § 35-

       50-2-6(b). Therefore, the maximum sentence Starks could have received from

       the trial court was six years. The trial court imposed a sentence of four years.

       Thus, Starks’s executed sentence was two years less than the maximum he

       could have received.


[31]   As this court has recognized, the nature of the offense is found in the details

       and circumstances of the commission of the offense and the defendant’s

       participation. Perry v. State, 78 N.E.3d 1, 13 (Ind. Ct. App. 2017). The nature

       of the offense refers to a defendant’s actions in comparison with the elements of

       the offense. Cardwell, 895 N.E.2d at 1224. When determining the

       appropriateness of a sentence that deviates from an advisory sentence, “we

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 14 of 17
       consider whether there is anything more or less egregious about the offense as

       committed by the defendant that ‘makes it different from the typical offense

       accounted for by the legislature when it set the advisory sentence.’” Moyer v.

       State, 83 N.E.3d 136, 142 (Ind. Ct. App. 2017) (quoting Holloway v. State, 950

       N.E.2d 803, 807 (Ind. Ct. App. 2011)), trans. denied.


[32]   Starks maintains that his sentence is inappropriate in light of the nature of the

       offense because the “firearm was never utilized by [him] or otherwise employed

       to threaten the safety of any particular individual or the community.”

       Appellant’s Br. at 26. While the nature of Starks’s offense was not particularly

       egregious, we would not characterize his offense as minor. Starks was driving

       with a suspended license. Trial Tr. at 156. When the detective asked Starks if

       there were any weapons in the vehicle, Starks did not disclose that he had a

       handgun in the glove box, but instead replied, “I’ll be honest with you, I don’t

       have a gun. It’s my mom’s car.” Id. at 91. While Starks’s offense may not be

       particularly egregious, it is Starks’s character that convinces us that his four-

       year sentence is appropriate.


[33]   The character of the offender is found in what we learn of the offender’s life and

       conduct. Perry, 78 N.E.3d at 13. When considering the character of the

       offender, one relevant fact is the defendant’s criminal history. Johnson v. State,

       986 N.E.2d 852, 857 (Ind. Ct. App. 2013). Starks’s juvenile history began when

       he was fifteen years old and includes charges of leaving home without

       permission, false informing, and interfering with a drug or alcohol screening

       test. Appellant’s Conf. App. Vol. II at 172. His adult criminal history includes

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 15 of 17
       nine misdemeanor convictions. Between 2013 and the present, he was

       convicted of disorderly conduct as a Class B misdemeanor; battery as a Class A

       misdemeanor; false informing as a Class B misdemeanor; knowingly or

       intentionally operating a motor vehicle without ever receiving a license as a

       Class C misdemeanor; carrying a handgun without a license as a Class A
                           3
       misdemeanor; resisting law enforcement, as a Class A misdemeanor; and

       possession of marijuana, once as a Class B misdemeanor and twice as a Class A

       misdemeanor. Id. at 173-74. In four of his previous cases, his suspended

       sentence was revoked, and in one case in which he was placed on probation, his

       probation was revoked. Id. at 177.


[34]   Starks’s criminal history shows that prior punishments and leniency have not

       deterred him from committing further similar crimes, which shows poor

       character. Additionally, at sentencing, the trial court noted that Starks did not

       plead guilty and did not accept responsibility or express remorse for his crime.

       Sent. Tr. at 10. As such, we conclude that Starks’s sentence is not inappropriate

       in light of his character.




       3
        The trial court incorrectly determined at sentencing that it could not consider Starks’s prior conviction for
       carrying a handgun without a license because it was an element of his present crime. See, e.g., Pedraza v. State,
       887 N.E.2d 77, 80 (Ind. 2018) (when a trial court uses the same criminal history as an aggravator and as
       support for an habitual offender finding, it does not constitute impermissible double enhancement of the
       offender’s sentence).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020                     Page 16 of 17
[35]   Starks has not shown that his sentence is inappropriate in light of the nature of

       the offense and the character of the offender. We, therefore, affirm the four-

       year sentence imposed by the trial court.


[36]   Affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1175 | April 13, 2020   Page 17 of 17